Filed 5/12/15 P. v. Gomez CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----



THE PEOPLE,

                   Plaintiff and Respondent,                                                 C077445

         v.                                                                      (Super. Ct. No. CRF14372)

PHILLIP MICHAEL GOMEZ,

                   Defendant and Appellant.




         Appointed counsel for defendant Phillip Michael Gomez asked this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         The factual background is taken from preliminary hearing testimony which,
pursuant to stipulation, provided the factual basis for defendant’s plea.




                                                             1
        Stacey K. and defendant were married for six years and had four children. During
an argument in June 2014, defendant grabbed Stacey K. by her hair, dragged her around
the room, and punched her in the face. Stacey K. left the apartment with her children.
        A neighbor offered to watch the children and gave Stacey K. a red bra to wear.
Stacey K. went for a long walk. When Stacey K. returned to her apartment to get her
keys, defendant accused her of cheating on him. Defendant is a Sureno gang member,
and when he saw the red bra he became angry because the color red is associated with a
rival gang. He ripped her shirt off. Defendant again grabbed Stacey K. by her hair,
dragged her into the bedroom, threw her on the bed, and began punching her in the face
and on her body. Stacey K. hit defendant on the forehead with a glass figure of the
Virgin Mary and tried to hit him with a mirror. During the fight, defendant told Stacey
K. it was over for her. He put his hand inside her pants and his fingers in her vagina to
see if she was wet. At some point, while Stacey K. managed to pin defendant on the
ground in the hallway, her neighbor busted in Stacey K.’s door and yelled at defendant.
Defendant pulled Stacey K.’s pants down. Stacey K. ran from the apartment and asked a
neighbor to call police. Stacey K. had a laceration on her chest and bruises on her face,
neck, head, ear, jaw, hand, forearm, and back.
        Defendant pleaded guilty to forcible sexual penetration (Pen. Code, § 289,
subd. (a)(1)(A) -- count 1)1 and making a criminal threat (§ 422 -- count 3). Defendant
also admitted a prior strike conviction. The trial court sentenced defendant to 12 years
four months in state prison, dismissed the remaining counts, awarded defendant 79 days
of presentence custody credit, and ordered defendant to pay various fines, fees, penalties
and assessments.
        The trial court denied defendant’s request for a certificate of probable cause.




1   Undesignated statutory references are to the Penal Code.

                                              2
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                         MAURO                 , J.


We concur:


      ROBIE                  , Acting P. J.


      HOCH                   , J.




                                              3